                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 1 of 14 Page ID #:226




                                                      1

                                                      2

                                                      3

                                                      4

                                                      5

                                                      6

                                                      7

                                                      8
                                                                                   UNITED STATES DISTRICT COURT
                                                      9
                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                     10

                                                     11   SANDRA K. KINCAID, an Individual, )                     CASE NO.: 2:20-cv-04033 DSF (PVCx)
                                                     12                                           )
                                                                            Plaintiff,            )
                                                     13                                           )
                 101 Montgomery Street, Suite 1950




                                                     14         vs.                               )               STIPULATED PROTECTIVE
                     San Francisco, CA 94104
Locke Lord LLP




                                                                                                  )               ORDER
                                                     15   EQUIFAX INFORMATION                     )
                                                     16   SERVICES LLS, is a business entity, )                   Complaint Filed: May 1, 2020
                                                          form unknown, U.S. BANCORP, a           )
                                                     17   business entity, and DOES 1-10,         )
                                                     18   Inclusive,                              )
                                                                                                  )
                                                     19                               Defendants. )
                                                     20                                           )
                                                                                                  )
                                                     21

                                                     22

                                                     23
                                                          1.    PURPOSES AND LIMITATIONS
                                                     24
                                                                Disclosure and discovery activity in this action are likely to involve production
                                                     25
                                                          of confidential, proprietary, or private information for which special protection from
                                                     26
                                                          public disclosure and from use for any purpose other than prosecuting this litigation
                                                     27
                                                          may be warranted. Specifically, U.S. Bank and Equifax anticipate production of the
                                                     28
                                                                                                              1
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                    Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 2 of 14 Page ID #:227




                                                      1   following categories of protected information: (1) U.S. Bank and Equifax’s policies
                                                      2   and procedures; (2) confidential third party financial and credit information; and (3)
                                                      3   information regarding U.S. Bank and Equifax’s proprietary account servicing systems
                                                      4   and software. Plaintiff reserves her right to challenge any confidentiality designation
                                                      5   as set forth herein.
                                                      6         Accordingly, the parties hereby stipulate to and petition the court to enter the
                                                      7   following Stipulated Protective Order. The parties acknowledge that this Order does
                                                      8   not confer blanket protections on all disclosures or responses to discovery and that the
                                                      9   protection it affords from public disclosure and use extends only to the limited
                                                     10   information or items that are entitled to confidential treatment under the applicable
                                                     11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                     12   that this Stipulated Protective Order does not entitle them to file confidential
                                                     13   information under seal; Local Civil Rules 79-5, 79-6, and 79-7 set forth the
                 101 Montgomery Street, Suite 1950




                                                     14   procedures that must be followed and the standards that will be applied when a party
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   seeks permission from the court to file material under seal.
                                                     16   2.    DEFINITIONS
                                                     17         2.1     Challenging Party: a Party or Non-Party that challenges the designation
                                                     18   of information or items under this Order.
                                                     19         2.2     “CONFIDENTIAL” Information or Items: information (regardless of
                                                     20   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                     21   under Federal Rule of Civil Procedure 26(c).
                                                     22         2.3     Counsel (without qualifier): Outside Counsel of Record and House
                                                     23   Counsel (as well as their support staff).
                                                     24         2.4     Designating Party: a Party or Non-Party that designates information or
                                                     25   items that it produces in disclosures or in responses to discovery as
                                                     26   “CONFIDENTIAL.”
                                                     27         2.5     Disclosure or Discovery Material: all items or information, regardless of
                                                     28   the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                                2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 3 of 14 Page ID #:228




                                                      1   among other things, testimony, transcripts, and tangible things), that are produced or
                                                      2   generated in disclosures or responses to discovery in this matter.
                                                      3         2.6     Expert: a person with specialized knowledge or experience in a matter
                                                      4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                      5   expert witness or as a consultant in this action.
                                                      6         2.7     House Counsel: attorneys who are employees of a party to this action.
                                                      7   House Counsel does not include Outside Counsel of Record or any other outside
                                                      8   counsel.
                                                      9         2.8     Non-Party: any natural person, partnership, corporation, association, or
                                                     10   other legal entity not named as a Party to this action.
                                                     11         2.9     Outside Counsel of Record: attorneys who are not employees of a party
                                                     12   to this action but are retained to represent or advise a party to this action and have
                                                     13   appeared in this action on behalf of that party or are affiliated with a law firm which
                 101 Montgomery Street, Suite 1950




                                                     14   has appeared on behalf of that party.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15         2.10 Party: any party to this action, including all of its officers, directors,
                                                     16   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                     17   support staffs).
                                                     18         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                     19   Discovery Material in this action.
                                                     20         2.12 Professional Vendors: persons or entities that provide litigation support
                                                     21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                     22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                     23   and their employees and subcontractors.
                                                     24         2.13 Protected Material: any Disclosure or Discovery Material that is
                                                     25   designated as “CONFIDENTIAL.”
                                                     26         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                     27   from a Producing Party.
                                                     28   3.    SCOPE
                                                                                                                3
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 4 of 14 Page ID #:229




                                                      1         The protections conferred by this Stipulation and Order cover not only
                                                      2   Protected Material (as defined above), but also (1) any information copied or extracted
                                                      3   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                      4   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                      5   or their Counsel that might reveal Protected Material. However, the protections
                                                      6   conferred by this Stipulation and Order do not cover the following information: (a)
                                                      7   any information that is in the public domain at the time of disclosure to a Receiving
                                                      8   Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                                      9   a result of publication not involving a violation of this Order, including becoming part
                                                     10   of the public record through trial or otherwise; and (b) any information known to the
                                                     11   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                                                     12   disclosure from a source who obtained the information lawfully and under no
                                                     13   obligation of confidentiality to the Designating Party. Any use of Protected Material at
                 101 Montgomery Street, Suite 1950




                                                     14   trial shall be governed by a separate agreement or order.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   4.    DURATION
                                                     16         Even after final disposition of this litigation, the confidentiality obligations
                                                     17   imposed by this Order shall remain in effect until a Designating Party agrees
                                                     18   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                     19   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
                                                     20   without prejudice; and (2) final judgment herein after the completion and exhaustion
                                                     21   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
                                                     22   limits for filing any motions or applications for extension of time pursuant to
                                                     23   applicable law.
                                                     24   5.    DESIGNATING PROTECTED MATERIAL
                                                     25         5.1     Exercise of Restraint and Care in Designating Material for Protection.
                                                     26   Each Party or Non-Party that designates information or items for protection under this
                                                     27   Order must take care to limit any such designation to specific material that qualifies
                                                     28   under the appropriate standards. The Designating Party must designate for protection
                                                                                                                4
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 5 of 14 Page ID #:230




                                                      1   only those parts of material, documents, items, or oral or written communications that
                                                      2   qualify – so that other portions of the material, documents, items, or communications
                                                      3   for which protection is not warranted are not swept unjustifiably within the ambit of
                                                      4   this Order.
                                                      5         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                      6   that are shown to be clearly unjustified or that have been made for an improper
                                                      7   purpose (e.g., to unnecessarily encumber or retard the case development process or to
                                                      8   impose unnecessary expenses and burdens on other parties) expose the Designating
                                                      9   Party to sanctions.
                                                     10         If it comes to a Designating Party’s attention that information or items that it
                                                     11   designated for protection do not qualify for protection, that Designating Party must
                                                     12   promptly notify all other Parties that it is withdrawing the mistaken designation.
                                                     13         5.2     Manner and Timing of Designations. Except as otherwise provided in
                 101 Montgomery Street, Suite 1950




                                                     14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                     16   under this Order must be clearly so designated before the material is disclosed or
                                                     17   produced.
                                                     18         Designation in conformity with this Order requires:
                                                     19         (a) for information in documentary form (e.g., paper or electronic documents,
                                                     20   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                     21   Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                                                     22   protected material. If only a portion or portions of the material on a page qualifies for
                                                     23   protection, the Producing Party also must clearly identify the protected portion(s)
                                                     24   (e.g., by making appropriate markings in the margins).
                                                     25         A Party or Non-Party that makes original documents or materials available for
                                                     26   inspection need not designate them for protection until after the inspecting Party has
                                                     27   indicated which material it would like copied and produced. During the inspection and
                                                     28   before the designation, all of the material made available for inspection shall be
                                                                                                                5
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 6 of 14 Page ID #:231




                                                      1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                      2   it wants copied and produced, the Producing Party must determine which documents,
                                                      3   or portions thereof, qualify for protection under this Order. Then, before producing the
                                                      4   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                                      5   to each page that contains Protected Material. If only a portion or portions of the
                                                      6   material on a page qualifies for protection, the Producing Party also must clearly
                                                      7   identify the protected portion(s) (e.g., by making appropriate markings in the
                                                      8   margins).
                                                      9         (b) for testimony given in deposition or in other pretrial or trial proceedings,
                                                     10   that the Designating Party identify on the record, before the close of the deposition,
                                                     11   hearing, or other proceeding, all protected testimony.
                                                     12         (c) for information produced in some form other than documentary and for any
                                                     13   other tangible items, that the Producing Party affix in a prominent place on the
                 101 Montgomery Street, Suite 1950




                                                     14   exterior of the container or containers in which the information or item is stored the
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                                                     16   warrant protection, the Producing Party, to the extent practicable, shall identify the
                                                     17   protected portion(s).
                                                     18         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                     19   failure to designate qualified information or items does not, standing alone, waive the
                                                     20   Designating Party’s right to secure protection under this Order for such material.
                                                     21   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                     22   efforts to assure that the material is treated in accordance with the provisions of this
                                                     23   Order.
                                                     24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                     25         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                                     26   designation of confidentiality at any time. Unless a prompt challenge to a Designating
                                                     27   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                                                     28   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                                                                                                                6
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 7 of 14 Page ID #:232




                                                      1   litigation, a Party does not waive its right to challenge a confidentiality designation by
                                                      2   electing not to mount a challenge promptly after the original designation is disclosed.
                                                      3         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                                      4   resolution process by providing written notice of each designation it is challenging
                                                      5   and describing the basis for each challenge. To avoid ambiguity as to whether a
                                                      6   challenge has been made, the written notice must recite that the challenge to
                                                      7   confidentiality is being made in accordance with this specific paragraph of the
                                                      8   Protective Order. The parties shall attempt to resolve each challenge in good faith and
                                                      9   must begin the process by conferring directly (in voice to voice dialogue; other forms
                                                     10   of communication are not sufficient) within 14 days of the date of service of notice. In
                                                     11   conferring, the Challenging Party must explain the basis for its belief that the
                                                     12   confidentiality designation was not proper and must give the Designating Party an
                                                     13   opportunity to review the designated material, to reconsider the circumstances, and, if
                 101 Montgomery Street, Suite 1950




                                                     14   no change in designation is offered, to explain the basis for the chosen designation. A
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   Challenging Party may proceed to the next stage of the challenge process only if it has
                                                     16   engaged in this meet and confer process first or establishes that the Designating Party
                                                     17   is unwilling to participate in the meet and confer process in a timely manner.
                                                     18         6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
                                                     19   court intervention, the Designating Party shall file and serve a motion to retain
                                                     20   confidentiality (in compliance with Local Civil Rule 79-5, if applicable) within 21
                                                     21   days of the initial notice of challenge or within 14 days of the parties agreeing that the
                                                     22   meet and confer process will not resolve their dispute, whichever is earlier. Each such
                                                     23   motion must be accompanied by a competent declaration affirming that the movant
                                                     24   has complied with the meet and confer requirements imposed in the preceding
                                                     25   paragraph. Failure by the Designating Party to make such a motion including the
                                                     26   required declaration within 21 days (or 14 days, if applicable) shall automatically
                                                     27   waive the confidentiality designation for each challenged designation. In addition, the
                                                     28   Challenging Party may file a motion challenging a confidentiality designation at any
                                                                                                                7
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 8 of 14 Page ID #:233




                                                      1   time if there is good cause for doing so, including a challenge to the designation of a
                                                      2   deposition transcript or any portions thereof. Any motion brought pursuant to this
                                                      3   provision must be accompanied by a competent declaration affirming that the movant
                                                      4   has complied with the meet and confer requirements imposed by the preceding
                                                      5   paragraph.
                                                      6         The burden of persuasion in any such challenge proceeding shall be on the
                                                      7   Designating Party. Frivolous challenges, and those made for an improper purpose
                                                      8   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                      9   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                     10   the confidentiality designation by failing to file a motion to retain confidentiality as
                                                     11   described above, all parties shall continue to afford the material in question the level
                                                     12   of protection to which it is entitled under the Producing Party’s designation until the
                                                     13   court rules on the challenge.
                 101 Montgomery Street, Suite 1950




                                                     14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                                     16   disclosed or produced by another Party or by a Non-Party in connection with this case
                                                     17   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                                     18   Material may be disclosed only to the categories of persons and under the conditions
                                                     19   described in this Order. When the litigation has been terminated, a Receiving Party
                                                     20   must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                     21         Protected Material must be stored and maintained by a Receiving Party at a
                                                     22   location and in a secure manner that ensures that access is limited to the persons
                                                     23   authorized under this Order.
                                                     24         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                     25   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                     26   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                                     27   only to:
                                                     28
                                                                                                                8
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 9 of 14 Page ID #:234




                                                      1         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                                                      2   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                      3   disclose the information for this litigation and who have signed the “Acknowledgment
                                                      4   and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                                      5         (b) the officers, directors, and employees (including House Counsel) of the
                                                      6   Receiving Party to whom disclosure is reasonably necessary for this litigation and
                                                      7   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      8         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                      9   disclosure is reasonably necessary for this litigation and who have signed the
                                                     10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                     11         (d) the court and its personnel;
                                                     12         (e) court reporters and their staff, professional jury or trial consultants, mock
                                                     13   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                 101 Montgomery Street, Suite 1950




                                                     14   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   (Exhibit A);
                                                     16         (f) during their depositions, witnesses in the action to whom disclosure is
                                                     17   reasonably necessary and who have signed the “Acknowledgment and Agreement to
                                                     18   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
                                                     19   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
                                                     20   reveal Protected Material must be separately bound by the court reporter and may not
                                                     21   be disclosed to anyone except as permitted under this Stipulated Protective Order.
                                                     22         (g) the author or recipient of a document containing the information or a
                                                     23   custodian or other person who otherwise possessed or knew the information.
                                                     24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                     25   IN OTHER LITIGATION
                                                     26         If a Party is served with a subpoena or a court order issued in other litigation
                                                     27   that compels disclosure of any information or items designated in this action as
                                                     28   “CONFIDENTIAL,” that Party must:
                                                                                                              9
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                    Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 10 of 14 Page ID #:235




                                                       1         (a) promptly notify in writing the Designating Party. Such notification shall
                                                       2   include a copy of the subpoena or court order;
                                                       3         (b) promptly notify in writing the party who caused the subpoena or order to
                                                       4   issue in the other litigation that some or all of the material covered by the subpoena or
                                                       5   order is subject to this Protective Order. Such notification shall include a copy of this
                                                       6   Stipulated Protective Order; and
                                                       7         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                       8   the Designating Party whose Protected Material may be affected.
                                                       9         If the Designating Party timely seeks a protective order, the Party served with
                                                      10   the subpoena or court order shall not produce any information designated in this
                                                      11   action as “CONFIDENTIAL” before a determination by the court from which the
                                                      12   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                      13   permission. The Designating Party shall bear the burden and expense of seeking
                 101 Montgomery Street, Suite 1950




                                                      14   protection in that court of its confidential material – and nothing in these provisions
                     San Francisco, CA 94104
Locke Lord LLP




                                                      15   should be construed as authorizing or encouraging a Receiving Party in this action to
                                                      16   disobey a lawful directive from another court.
                                                      17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                      18   PRODUCED IN THIS LITIGATION
                                                      19         (a) The terms of this Order are applicable to information produced by a Non-
                                                      20   Party in this action and designated as “CONFIDENTIAL.” Such information
                                                      21   produced by Non-Parties in connection with this litigation is protected by the
                                                      22   remedies and relief provided by this Order. Nothing in these provisions should be
                                                      23   construed as prohibiting a Non-Party from seeking additional protections.
                                                      24         (b) In the event that a Party is required, by a valid discovery request, to
                                                      25   produce a Non-Party’s confidential information in its possession, and the Party is
                                                      26   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                      27   confidential information, then the Party shall:
                                                      28
                                                                                                                10
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 11 of 14 Page ID #:236




                                                       1         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                       2   some or all of the information requested is subject to a confidentiality agreement with
                                                       3   a Non-Party;
                                                       4         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                                       5   Order in this litigation, the relevant discovery request(s), and a reasonably specific
                                                       6   description of the information requested; and
                                                       7         (3) make the information requested available for inspection by the Non-Party.
                                                       8         (c) If the Non-Party fails to object or seek a protective order from this court
                                                       9   within 14 days of receiving the notice and accompanying information, the Receiving
                                                      10   Party may produce the Non-Party’s confidential information responsive to the
                                                      11   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                      12   Party shall not produce any information in its possession or control that is subject to
                                                      13   the confidentiality agreement with the Non-Party before a determination by the court.
                 101 Montgomery Street, Suite 1950




                                                      14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                     San Francisco, CA 94104
Locke Lord LLP




                                                      15   of seeking protection in this court of its Protected Material.
                                                      16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                      17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                      18   Protected Material to any person or in any circumstance not authorized under this
                                                      19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                      20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                      21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                      22   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                      23   and (d) request such person or persons to execute the “Acknowledgment and
                                                      24   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                      25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                      26   PROTECTED MATERIAL
                                                      27         When a Producing Party gives notice to Receiving Parties that certain
                                                      28   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                                                11
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 12 of 14 Page ID #:237




                                                       1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                       2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                       3   may be established in an e-discovery order that provides for production without prior
                                                       4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                       5   parties reach an agreement on the effect of disclosure of a communication or
                                                       6   information covered by the attorney-client privilege or work product protection, the
                                                       7   parties may incorporate their agreement in the stipulated protective order submitted to
                                                       8   the court.
                                                       9   12.   MISCELLANEOUS
                                                      10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                      11   person to seek its modification by the court in the future.
                                                      12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                      13   Protective Order no Party waives any right it otherwise would have to object to
                 101 Montgomery Street, Suite 1950




                                                      14   disclosing or producing any information or item on any ground not addressed in this
                     San Francisco, CA 94104
Locke Lord LLP




                                                      15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                      16   ground to use in evidence of any of the material covered by this Protective Order.
                                                      17         12.3 Filing Protected Material. Without written permission from the
                                                      18   Designating Party or a court order secured after appropriate notice to all interested
                                                      19   persons, a Party may not file in the public record in this action any Protected Material.
                                                      20   A Party that seeks to file under seal any Protected Material must comply with Local
                                                      21   Civil Rules 79-5, 79-6, and 79-7. Protected Material may only be filed under seal
                                                      22   pursuant to a court order authorizing the sealing of the specific Protected Material at
                                                      23   issue. Pursuant to Local Civil Rule 79-5, a sealing order will issue only upon a request
                                                      24   establishing that the Protected Material at issue is privileged, protectable as a trade
                                                      25   secret, or otherwise entitled to protection under the law. If a Receiving Party's request
                                                      26   to file Protected Material under seal is denied by the court, then the Receiving Party
                                                      27   may file the information in the public record pursuant to Local Civil Rule 79-5.2.2
                                                      28   unless otherwise instructed by the court.
                                                                                                                  12
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                        Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 13 of 14 Page ID #:238




                                                       1   13.   FINAL DISPOSITION
                                                       2         Within 60 days after the final disposition of this action, as defined in paragraph
                                                       3   4, each Receiving Party must return all Protected Material to the Producing Party or
                                                       4   destroy such material. As used in this subdivision, “all Protected Material” includes
                                                       5   all copies, abstracts, compilations, summaries, and any other format reproducing or
                                                       6   capturing any of the Protected Material. Whether the Protected Material is returned or
                                                       7   destroyed, the Receiving Party must submit a written certification to the Producing
                                                       8   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                       9   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                                      10   that was returned or destroyed and (2) affirms that the Receiving Party has not
                                                      11   retained any copies, abstracts, compilations, summaries or any other format
                                                      12   reproducing or capturing any of the Protected Material. Notwithstanding this
                                                      13   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                 101 Montgomery Street, Suite 1950




                                                      14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                     San Francisco, CA 94104
Locke Lord LLP




                                                      15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
                                                      16   expert work product, even if such materials contain Protected Material. Any such
                                                      17   archival copies that contain or constitute Protected Material remain subject to this
                                                      18   Protective Order as set forth in Section 4 (DURATION).
                                                      19

                                                      20

                                                      21         PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO
                                                      22   ORDERED.
                                                      23

                                                      24   DATED: October 23, 2020                        _____________________________________
                                                                                                           ______________________
                                                      25
                                                                                                          HON.
                                                                                                           ON. PEDRO V. CASTILLO
                                                                                                                           CASTILL
                                                                                                          United States Magistrate Judge
                                                      26

                                                      27

                                                      28
                                                                                                               13
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                     Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
                                                     Case 2:20-cv-04033-DSF-PVC Document 44 Filed 10/23/20 Page 14 of 14 Page ID #:239




                                                       1                                                   EXHIBIT A
                                                       2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                       3         I, _____________________________ [print or type full name], of
                                                       4   _________________ [print or type full address], declare under penalty of perjury that
                                                       5   I have read in its entirety and understand the Stipulated Protective Order that was
                                                       6   issued by the United States District Court for the Central District of California on
                                                       7   [date] in the case of ___________ [insert formal name of the case and the number and
                                                       8   initials assigned to it by the court]. I agree to comply with and to be bound by all the
                                                       9   terms of this Stipulated Protective Order and I understand and acknowledge that
                                                      10   failure to so comply could expose me to sanctions and punishment in the nature of
                                                      11   contempt. I solemnly promise that I will not disclose in any manner any information
                                                      12   or item that is subject to this Stipulated Protective Order to any person or entity except
                                                      13   in strict compliance with the provisions of this Order.
                 101 Montgomery Street, Suite 1950




                                                      14         I further agree to submit to the jurisdiction of the United States District Court
                     San Francisco, CA 94104
Locke Lord LLP




                                                      15   for the Central District of California for the purpose of enforcing the terms of this
                                                      16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                      17   termination of this action.
                                                      18         I hereby appoint __________________________ [print or type full name] of
                                                      19   _______________________________________ [print or type full address and
                                                      20   telephone number] as my California agent for service of process in connection with
                                                      21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                      22   Order.
                                                      23

                                                      24   Date: ______________________________________
                                                      25   City and State where sworn and signed: _________________________________
                                                      26   Printed name: _______________________________
                                                      27   Signature: __________________________________
                                                      28
                                                                                                                14
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Kincaid v. Equifax Information Services LLS, et al., Case No. 2:20-cv-04033 DSF (PVCx)
